ACHESON, Circuit Judge.
The certificate before us shows that within 30 days after the entry of the decree granting an injunction, *23namely, on February 4, 1896, the appeal was applied for in the court below, and was allowed; and that on March 3, 1896, the bond for costs was approved by the court. It has been held by the supreme court that the omission to give a bond for costs at the time the appeal is taken does not necessarily avoid the appeal, and that the appellant may be allowed to file the bond afterwards, within a reasonable time. Anson v. Railroad Co., 23 How. 1; Davidson v. Lanier, 4 Wall. 447, 454; Seymour v. Freed, 5 Wall. 822. These delusions, we think, justify us in overruling' the motion to dismiss the appeal here. We are the more inclined to deny the motion because it is not apparent to us that the appellee has been prejudiced in any respect by the delay in filing the bond. Motion denied.